Case 1:18-cv-22059-LFL Document 202 Entered on FLSD Docket 06/05/2020 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 18-CV-22059-LOUIS

JORGE L. MENDEZ, FELIPE RAUL
LA ROSA, PEDRO GARCIA PEREZ,
YOSLANDY SAN MARTIN, and all
Others similarly situated under
29 U.S.C. § 216(b),

           Plaintiffs,

v.

INTEGRATED TECH GROUP, LLC,

      Defendant.
________________________________/


                                             AMENDED JUDGMENT1
            The Jury has returned a verdict in this case. (See Jury Verdict, ECF No. 145). The Court now

    enters judgment in favor of Plaintiff Jorge L. Mendez in the amount of $34,540.58 against Defendant

    Integrated Tech Group, LLC; Plaintiff Felipe Raul La Rosa in the amount of $28,018.94 against

    Defendant Integrated Tech Group, LLC; Plaintiff Pedro Garcia Perez in the amount of $30,192.82

    against Defendant Integrated Tech Group, LLC; and Plaintiff Yoslandy San Martin in the amount of

    $29,9851.10 against Defendant Integrated Tech Group, LLC, as required by Federal Rule of Civil

    Procedure 58.

            Done and Ordered in chambers, at Miami, Florida, on this 5th day of June 2020.




                                                              LAUREN LOUIS
                                                              UNITED STATES MAGISTRATE JUDGE




1
    This Judgment has been Amended to reflect the appropriate liquidated damages as explained in ECF No. 201.
